Citation Nr: 1103364	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to accrued benefits based on a pending claim of 
entitlement to an effective date prior to June 19, 2007, for the 
grant of service connection for lung cancer.

2.  Entitlement to accrued benefits based on a pending claim of 
entitlement to an effective date prior to June 19, 2007, for the 
grant of service connection for brain cancer.

3.  Entitlement to accrued benefits based on a pending claim of 
entitlement to an effective date prior to June 19, 2007, for the 
grant of special monthly compensation based on housebound 
criteria.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
November 1968.  He died in December 2007.  The appellant is his 
surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

The appellant indicated in an April 2009 letter that she wished 
to withdraw her request for a Board hearing.  She has not 
requested that the hearing be rescheduled.  Accordingly, her 
request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2010). 


FINDINGS OF FACT

1.  The Veteran had claims of entitlement to effective dates 
prior to June 19, 2007, for the grants of service connection for 
lung cancer and brain cancer as well as special monthly 
compensation based on housebound criteria, pending at the time of 
his death in December 2007.

2.  The Veteran's widow, the appellant, filed a claim for accrued 
benefits within one year of the Veteran's death.

3.  On June 19, 2007, a VA Form 21-4138 dated June 12, 2007, 
indicating that the Veteran wished to claim service connection 
for lung cancer and a brain tumor, was received.

4.  The competent evidence of record at the time of the Veteran's 
death does not establish entitlement to an effective date prior 
to June 19, 2007, for the award of service connection for lung 
cancer and brain cancer, or for special monthly compensation 
based on housebound criteria.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to accrued benefits 
based on a pending claim of entitlement to an effective date 
prior to June 19, 2007, for entitlement to service connection for 
lung cancer have not been met. 38 U.S.C.A. § 1110, 5100, 5101, 
5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.102, 
3.157, 3.303, 3.400, 3.1000 (2010).

2.  The criteria for establishing entitlement to accrued benefits 
based on a pending claim of entitlement to an effective date 
prior to June 19, 2007, for entitlement to service connection for 
brain cancer have not been met. 38 U.S.C.A. § 1110, 5100, 5101, 
5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.102, 
3.157, 3.303, 3.400, 3.1000 (2010).



3.  The criteria for establishing entitlement to accrued benefits 
based on a pending claim of entitlement to an effective date 
prior to June 19, 2007, for the assignment of special monthly 
compensation based on aid and attendance have not been met. 38 
U.S.C.A. §§ 1114, 5100, 5102, 5107, 5121 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.350, 3.352, 3.400, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the appellant was sent a letter in March 2008 that 
addressed entitlement to accrued benefits and was issued prior to 
the initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate the 
claims and of the division of responsibilities between VA and a 
claimant in developing an appeal.  

Moreover, with respect to the Dingess requirements, the appellant 
is deemed to have actual knowledge of the assignment of an 
effective date in the context of service connection as this is 
the premise of the claim.  It is therefore inherent that the she 
had actual knowledge of the effective date element of the claims.

Next, VA has a duty to assist the appellant in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination and the appellant's 
contentions.  The Board has carefully reviewed such statements 
and concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The law applicable to accrued benefits provides that certain 
individuals, including the Veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which the Veteran was entitled at the 
time of his death under existing ratings or based on evidence in 
the file or constructively of record at the time of his death.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2010).  A 
claim for such benefits must be filed within one year of the 
Veteran's death.  38 C.F.R. § 3.1000(a), (c) (2010).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that, for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending at 
the time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  See also Zevalkink 
v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
Veteran's accrued benefits claim is that, without the Veteran 
having a claim pending at time of death, the surviving spouse has 
no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. § 
3.160(c) (2010).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d); see also 38 
C.F.R. §§ 20.1103, 20.1104 (2010).

The effective date of an award of service connection will be the 
day following discharge from service if the claim is received 
within one year of the Veteran's discharge from service.  
Otherwise, the effective date will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2010). 
 
A specific claim in the form prescribed by the Secretary must be 
filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West Supp. 2010); 38 
C.F.R. § 3.151(a) (2010).  The term "claim" or "application" 
means a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010). 
 
Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui generis may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon receipt 
of an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a) (2010). 
 
On June 19, 2007, decades after his discharge from service, VA 
received the Veteran's original claim of entitlement to service 
connection for a disability, namely service connection for lung  
cancer and a brain tumor.  Accordingly, when the RO granted 
service connection, it assigned an effective date of June 19, 
2007, the date of receipt of claim.  See 38 C.F.R. § 3.400 
(2010).  There is no prior claim for service-connected 
compensation, either formal or informal, in the record.  Nor does 
the appellant claim that there was a previous claim for service 
connection. The Veteran did raise claims of entitlement to 
nonservice-connected pension in June 1986 and January 2001, and 
this was ultimately awarded with an effective date of January 16, 
2001.    
 
The Board acknowledges the contention that the Veteran was 
diagnosed with lung cancer several years prior to his date of 
claim, and that he had received treatment at a VA Medical Center 
for such condition in January 2007.  It is asserted that 
retroactive payments are warranted for the now service-connected 
disabilities.  The appellant argues in her VA Form 9 that the 
effective date for the above listed issues should have been 
December 21, 2006, when the brain tumor was found.  However, the 
fact that the Veteran received treatment for his cancer prior to 
June 2007 does not warrant the assignment of an earlier effective 
date.  While 38 C.F.R. § 3.157(b) does provide that VA treatment 
records can constitute an informal claim in certain cases, 
application of this regulation is not warranted in this case, as 
such regulation applies only to a distinct group of claims where 
service connection has already been established for the condition 
at issue.  See Crawford v. Brown, 5 Vet. App. 33 (1993); MacPhee 
v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see also 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because appellant 
had not been granted service connection for his claimed 
condition, the mere receipt of medical records could not be 
construed as an informal claim for that disability).

Concerning the appellant's accrued claim of entitlement to an 
earlier effective date for special monthly compensation based on 
housebound criteria, the Board finds that as the Veteran was not 
entitled to service connection for any disability prior to June 
19, 2007, it therefore follows that he is not eligible for 
special monthly compensation prior to that date.   
 
Given the above, as the Veteran did not file a claim for service 
connection for any disability prior to June 19, 2007, the 
earliest possible effective date for the award of service 
connection for his disabilities has already been assigned.  Thus, 
there is no basis for effective dates earlier than June 19, 2007.  
Accordingly, the accrued claims for earlier effective dates here 
must fail.  


ORDER

Entitlement to accrued benefits based on a pending claim of 
entitlement to an effective date prior to June 19, 2007, for the 
grant of service connection for lung cancer, is denied.

Entitlement to accrued benefits based on a pending claim of 
entitlement to an effective date prior to June 19, 2007, for the 
grant of service connection for brain cancer, is denied.

Entitlement to accrued benefits based on a pending claim of 
entitlement to an effective date prior to June 19, 2007, for the 
grant of special monthly compensation based on housebound 
criteria, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


